DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1-20 are pending and are substantively addressed below.

Information Disclosure Statement
The Information Disclosure Statements filed on July 20, 2021 and February 4, 2022 are in compliance with 37 CFR 1.97. Accordingly, the IDSes been considered by the Examiner. Initialed copies of Form 1449 are enclosed herewith.

Specification
The abstract of the disclosure is objected to because it contains the legal term “comprising” in line 2. Correction is required. See MPEP §§ 608.01(b) and 2111.03.

Claim Objections
Claim 7 is objected to because of the following informalities: the claim recites “wherein in a mounted state of the section element said section element at least extends” and appears to be missing punctuation. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3, 5-7, 9, 11, 13, 14, 16, 19, and 20 each recite the limitation "the section element”. There is insufficient antecedent basis for this limitation in the claim. It is noted that independent Claim 1 (at line 4), independent Claim 16 (at line 4) , and independent Claim 20 (at line 5) each recite and provide support for “a removable section element.” It is unclear whether subsequent recitations of “the section element” refer back to the “removable section element,” or if it identifying a different section element. For the purposes of examination, “the section element” has been interpreted as referring back to the removable section element.
The dependent claims not specifically addressed above are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Publication No. 2008/0048466 to Singh et al. (hereinafter “Singh”), which was cited in the IDS submitted on July 20, 2021.
Regarding Claim 1, and as best interpreted, Singh discloses a passenger furniture device for a passenger seat provided within a vehicle cabin (a storage system provided within an interior of an automobile; see e.g., para. 0002), the passenger furniture device comprising:
a base element having an upper utility surface (a storage module 10 including an armrest 20 with an upper surface that can support an arm or an object placed on top of the upper surface; see e.g., para. 0023 and FIGS. 2-6; alternatively, an armrest 72 includes an upper surface 76 that can support an arm or an object placed on top of the upper surface 76; see e.g., para. 0029 and FIG. 7),
a removable section element (a repositionable bin 22 that is attachable to the storage module 10 and/or armrest 72; see e.g., paras. 0024-0025 and 0029 and FIGS. 2-7); and
a latch mechanism, wherein the section element is detachably mounted to the base element via the latch mechanism (the repositionable bin 22 is detachably mounted to the storage module 10 or armrest 72 via a dovetail 50, a hook 58, or a stud 66, and a corresponding receiving portion; see e.g., paras. 0025-0029 and FIGS. 4-7).

Regarding Claim 2, and as best interpreted, Singh discloses wherein the section element is detachably mounted to one side of the base element (as shown in FIG. 2, the repositionable bin 22 is mounted to a right-side of the storage module 10, and as shown in FIG. 4, the repositionable bin 22 is mounted to a rear-side of the storage module 10).
Regarding Claim 3, and as best interpreted, Singh discloses wherein the section element is configured as one of a front nose, a rear panel or side panel of the base element (as shown in FIG. 7, the repositionable bin 22 forms a front nose of the armrest 72).
Regarding Claim 4, and as best interpreted, Singh discloses
wherein the base element comprises at least two removable section elements arranged on opposite sides of the base element.
Regarding Claim 5, and as best interpreted, Singh discloses wherein the base element comprises at least one receiving area for receiving the section element (as shown in FIG. 7, the armrest 72 is configured to receive two repositionable bins 22).
Regarding Claim 6, and as best interpreted, Singh discloses wherein the base element comprises a support foot onto which the section element is supported on in the mounted state of the section element (as shown in FIG. 4, the storage module 10 includes a lower portion that is mounted to a floor of the vehicle with the lower portion being considered as a foot, and the repositionable bin 22 is at least indirectly supported by the lower portion of the storage module when the repositionable bin 22 is mounted to the storage module 10).
Regarding Claim 7, and as best interpreted, Singh discloses wherein in a mounted state of the section element said section element at least extends a total utility surface and/or side surface of the base element (as shown in FIG. 7, the repositionable bins 22 include at least an upper lip that enables a long object to be simultaneously supported by the top surface 76 of the armrest 72 and the upper lip of the repositionable bins 22; for example, a passenger’s arm and hand could be simultaneously supported by both the top surface 76 and an upper lip of the repositionable bins 22).
Regarding Claim 8, and as best interpreted, Singh discloses wherein the base element is configured as a console element (the storage module 10 can be configured as a center console of a vehicle; see e.g., para. 0023 and FIG. 3).
Regarding Claim 9, and as best interpreted, Singh discloses wherein the section element is configured as a console part (as shown in FIGS. 3 and 4, the repositionable bin 22 is a part of a vehicle console when mounted to the storage module 10).
Regarding Claim 10, and as best interpreted, Singh discloses wherein the latch mechanism comprises at least one plug-in element and a corresponding recess (the male dovetail 50 of the repositionable bin 22 can be considered as a plug-in element, and the male dovetail 50 is configured to be inserted into a female dovetail 54 of the storage module 10; see e.g., para. 0026 and FIG. 4).
Regarding Claim 11, and as best interpreted, Singh discloses wherein the plug-in element is arranged on the section element and the corresponding recess is arranged on the base element or vice versa (the male dovetail 50 is arranged on the repositionable bin 22 and the female dovetail 54 is arranged on the storage module 10; see e.g., para. 0026 and FIG. 4).
Regarding Claim 12, and as best interpreted, Singh discloses wherein the latch mechanism comprises at least one clip element and a corresponding clip engagement portion (the stud 66 of the repositionable bin 22 can be considered as a clip engagement portion, and the stud 66 is configured to be received by the slot 70 of the console 10; see e.g., para. 0028 and FIG. 6).
Regarding Claim 13, and as best interpreted, Singh discloses wherein the clip element is arranged on the base element and the corresponding clip engagement portion is arranged on the section element or vice versa (the stud 66 is arranged on the repositionable bin 22 and the slot 70 is arranged on the storage module 10; see e.g., para. 0028 and FIG. 6).
Regarding Claim 14, and as best interpreted, Singh discloses wherein the plug-in element is configured as a positioning and fixing element for pre-positioning and pre-fixing of the section element when mounting to the base element (the male dovetail 50 of the repositionable bin 22 can be considered as a plug-in element that is configured to be inserted into a female dovetail 54 of the storage module 10, and the shape of the dovetails 50, 54 orient and align the two components prior to the mail dovetail 50 being inserted into the female dovetail 54 ; see e.g., para. 0026 and FIG. 4).
Regarding Claim 16, and as best interpreted, Singh discloses a seat unit for an aircraft cabin (a seat 26 for use with a storage module 10 or armrest 72 within a vehicle; see e.g., paras. 0023 and 0029 and FIGS. 3 and 7; it is noted that the recitation of "for an aircraft cabin" in the preamble has been interpreted as an intended use; it is further noted that it is known in the vehicle art to position seats and consoles adjacent to an aisle of the vehicle, particularly in passenger vans, recreation vehicles, buses, trains, and airplanes) comprising:
a passenger furniture device (a storage system for use with seats; see e.g., para. 0013) comprising:
a base element having an upper utility surface (a storage module 10 including an armrest 20 with an upper surface that can support an arm or an object placed on top of the upper surface; see e.g., para. 0023 and FIGS. 2-6; alternatively, an armrest 72 includes an upper surface 76 that can support an arm or an object placed on top of the upper surface 76; see e.g., para. 0029 and FIG. 7);
a removable section element (a repositionable bin 22 that is attachable to the storage module 10 and/or armrest 72; see e.g., paras. 0024-0025 and 0029 and FIGS. 2-7); and
a latch mechanism provided on the base element and the section element such that the section element is detachably mounted to the base element via the latch mechanism (the repositionable bin 22 is detachably mounted to the storage module 10 or armrest 72 via a dovetail 50, a hook 58, or a stud 66, and a corresponding receiving portion; see e.g., paras. 0025-0029 and FIGS. 4-7); and
a passenger seat situated laterally adjacent to the passenger furniture device (the seat 26 is located laterally adjacent to the storage module 10; see e.g., FIG. 3).
Regarding Claim 18, and as best interpreted, Singh discloses wherein the passenger furniture device is configured as a console and is arranged alongside the aisle and adjacent to the passenger seat (the storage module 10 can be a center console of a vehicle; see e.g., para. 0023 and FIG. 3).
Regarding Claim 19, and as best interpreted, Singh discloses wherein the section element extends a utility surface of the base element in a mounted state and provides a passenger access to the seat unit in a dismounted state (the repositionable bin 22 includes at least an upper lip that enables objects such as a bag, purse, or jacket to be simultaneously supported by a top surface of the armrest 20 and the upper lip of the repositionable bin 22 when the repositionable bin 22 is installed onto a sidewall 14 or rear wall of the storage module 10, and additional clearance or access to the space surrounding the front seat 26 or rear seats is provided when the repositionable bin 22 is removed; see e.g., FIGS. 3 and 4).

Claims 1, 2, 5, 8-14, and 16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Publication No. 2016/0332731 to Suzuki (hereinafter “Suzuki”).
Regarding Claim 1, and as best interpreted, Suzuki discloses a passenger furniture device for a passenger seat provided within a vehicle cabin (a storage unit for an aircraft; see e.g., para. 0001), the passenger furniture device comprising:
a base element having an upper utility surface (a seat 1 includes a side portion with an armrest structure (located vertically above an ottoman 30 and below an electrical jack 40) and the side armrest structure includes a base frame 130 coupled to a lid 150; at least the side portion of the seat 1 with the base frame 130 can be considered as a base element, and both the side armrest structure of the seat 1 and the lid 150 when placed in a closed position provide an upper utility surface; see e.g. paras. 0003 and 0025 and FIG. 1),
a removable section element (a storage box 110 is configured to be removably coupled to the base frame 130 and the side portion of the seat 1; see e.g., paras. 0026-0027 and 0031 and FIGS. 1-5); and
a latch mechanism, wherein the section element is detachably mounted to the base element via the latch mechanism (the base frame 130 includes engagement claws 132 and locking portions 134 for engaging a slit 114 of the storage box 110; see e.g., paras. 0026-0027 and FIGS. 2-5).
Regarding Claim 2, and as best interpreted, Suzuki discloses wherein the section element is detachably mounted to one side of the base element (the storage box 110 is detachably mounted to the base frame 130 to enable maintenance or replacement of the hinge 160 or lid 150; see e.g., para. 0031 and FIGS. 2-5).
Regarding Claim 5, and as best interpreted, Suzuki discloses wherein the base element comprises at least one receiving area for receiving the Suzuki element (the side portion of the seat 1 defines at least an internal cavity for accommodating the outer dimensions of the removable storage box 110; see e.g., FIGS. 1 and 2).
Regarding Claim 8, and as best interpreted, Suzuki discloses wherein the base element is configured as a console element (the side portion of the seat 1 is configured as a side console; see e.g., FIG. 1).
Regarding Claim 9, and as best interpreted, Suzuki discloses wherein the section element is configured as a console part (the storage box 110 and the side portion of the seat 1 are components of a side console when assembled together; see e.g., FIG. 1).
Regarding Claim 10, and as best interpreted, Suzuki discloses wherein the latch mechanism comprises at least one plug-in element and a corresponding recess (the engagement claws 132 can be considered as a plug-in element and is configured to be inserted into a corresponding slit 114 of the storage box 110; see e.g., paras. 0026-0027 and FIGS. 2-5).
Regarding Claim 11, and as best interpreted, Suzuki discloses wherein the plug-in element is arranged on the section element and the corresponding recess is arranged on the base element or vice versa (the engagement claws 132 is arranged on the base frame 130 and the slit 114 is arranged on the storage box 110; see e.g., paras. 0026-0027 and FIGS. 2-5).
Regarding Claim 12, and as best interpreted, Suzuki discloses wherein the latch mechanism comprises at least one clip element and a corresponding clip engagement portion (the engagement claw 132 and locking portion 134 can be considered as a clip, and the slit 114 can be considered as a clip engagement portion; see e.g., paras. 0026-0027 and FIGS. 3-5).
Regarding Claim 13, and as best interpreted, Suzuki discloses wherein the clip element is arranged on the base element and the corresponding clip engagement portion is arranged on the section element or vice versa (the engagement claw 132 and the locking portion 134 are arranged on the base frame 130, and the slit 114 is arranged on the storage box 110; see e.g., paras. 0026-0027 and FIGS. 3-5).
Regarding Claim 14, and as best interpreted, Suzuki discloses wherein the plug-in element is configured as a positioning and fixing element for pre-positioning and pre-fixing of the section element when mounting to the base element (the engagement claws 132 each include a protrusion that require the respective slits 114 to be positioned in a particular orientation before the protrusions can be inserted into and secured with the respective slits 114; see e.g., FIGS. 3-5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to independent Claims 1 (for Claim 15) or independent Claim 16 (for Claims 17 and 18) above, and further in view of U.S. Publication No. 2015/0130244 to Wyss (hereinafter “Wyss”).
Regarding Claim 15, and as best interpreted, Suzuki discloses a seat 1 with a shell 20 separating a space in front of and behind the shell 20; see e.g., Suzuki at para. 0003 and FIG. 1. However, Suzuki does not explicitly discuss or show the seat 1 as including a footwell for a passenger seated behind.
In the same field of endeavor, Wyss discloses aircraft seats 10 including an aisle adjacent segment 22 (see e.g., Wyss at para. 0034 and FIGS. 1-3). The aisle adjacent segment 22 further define wells 24 for legs or feet of a passenger seated behind (see e.g., Wyss at para. 0035). The wells 24 "are enclosed on the top surface by passenger convenience features such as retractable tables and the like and serve to restrain forward movement of the passenger" (see e.g., Wyss at para. 0035 and FIGS. 1-3).
Thus, it would have been obvious to one skilled in the art at the time of filing to have provided the side portion of the seat 1 in Suzuki with a footwell for a rear passenger, in light of the teachings of Wyss, for the predictable result of improving rear passenger comfort and efficiently using all available space in the side portion of the seat 1.
Regarding Claim 17, and as best interpreted, Suzuki discloses a seat 1 with a shell 20 separating a space in front of and behind the shell 20; see e.g., Suzuki at para. 0003 and FIG. 1. Suzuki does not explicitly discuss or show any adjacent seat units. However, it is known in the art to provide a plurality of seats within an aircraft cabin to accommodate multiple passengers.
For example, in the same field of endeavor, Wyss discloses aircraft seats 10 positioned behind one another within an aircraft (see e.g., Wyss at para. 0015 and FIGS. 1-3). Additionally, Wyss discloses providing distance between the aircraft seats 10 to allow egress to the aisle (see e.g., Wyss at para. 0038 and FIGS. 1-3). 
Thus, it would have been obvious to one skilled in the art at the time of filing to have provided the aircraft of Suzuki with a plurality of seats adjacent to one another while maintaining access to an aisle, in light of the teachings of Wyss, for the predictable result of accommodating additional passengers and enabling the passengers to leave their seat via the aisle and exit the aircraft in the event of an emergency.
Regarding Claim 18, and as best interpreted, Suzuki does not explicitly discuss whether the side portion of the seat 1 is arranged on an aisle-side or window-side of an aircraft. However, it is known in the art to position console on either a left side or a right side of a corresponding seat. For example, in the same field of endeavor, Wyss discloses aircraft seats 10 including an aisle adjacent segment 22; see e.g., Wyss at paras. 0003 and 0034 and FIGS. 1-3.
Thus, it would have been obvious to one skilled in the art to position the side portion of the seat 1 in Suzuki alongside an aisle, in light of the teachings of Wyss, for the predictable result of providing additional privacy and spacing from passengers located on an opposite side of the aisle.
Regarding Claim 20, and as best interpreted, Suzuki discloses a seating arrangement for an aircraft (a seat 1 for an aircraft; see e.g., para. 0003) comprising:
a passenger furniture device (a storage unit for an aircraft; see e.g., Suzuki at para. 0001) comprising:



a base element having an upper utility surface (the seat 1 includes a side portion with an armrest structure (located vertically above an ottoman 30 and below an electrical jack 40) and the side armrest structure includes a base frame 130 coupled to a lid 150, and both the side armrest structure and the lid 150 in a closed position provide an upper utility surface; see e.g., Suzuki at paras. 0003 and 0025 and FIG. 1);
a removable section element (a storage box 110 is configured to be removably coupled to the base frame 130 of the side armrest structure; see e.g., paras. 0026-0027 and 0031 and FIGS. 1-5); and
a latch mechanism provided on the base element and the section element such that the section element is detachably mounted to the base element via the latch mechanism (the base frame 130 includes engagement claws 132 and locking portions 134 for engaging a slit 114 of the storage box 110; see e.g., Suzuki at paras. 0026-0027 and FIGS. 2-5); and
a passenger seat situated laterally adjacent to the passenger furniture device (a seat body 10 is located laterally adjacent from the side portion of the seat 1; see e.g., Suzuki at paras. 0003-0004 and 0026-0027 and FIGS. 1 and 2).
Suzuki does not explicitly discuss or show a plurality of seat units or seat units being arranged in one column. However, it is known in the art to provide a plurality of seats in an aircraft to accommodate multiple passengers. For example, in the same field of endeavor, Wyss discloses a plurality of aircraft seats 10 positioned behind one another; see e.g., Wyss at para. 0015 and FIGS. 1-3. Additionally, Wyss discloses that each aircraft seat 22 includes an aisle adjacent segment 22, the aisle adjacent segments 22 including foot wells 24 and upper passenger convenience features; see e.g., Wyss at para. 0034-0035 and FIGS. 1-3. 
Thus, it would have been obvious to one skilled in the art at the time of filing to have provided the aircraft of Suzuki with a plurality of seats arranged behind one another and alongside an aisle, in light of the teachings of Wyss, for the predictable result of accommodating additional passengers and enabling the passengers to leave their seat via the aisle and exit the aircraft in the event of an emergency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2019/0300177 to Nicholas et al. discloses a passenger seating arrangement with movable foot-receiving structures and removable screen (see FIGS. 2a-2c).
U.S. Publication No. 2007/0046058 to Busha et al discloses a removable storage console for use in a vehicle (see FIGS. 5A-6B).
U.S. Publication No. 2003/0122392 to Larsen et al. discloses a vehicle console with removable storage enclosures (see FIG. 2).
U.S. Publication No. 2001/0030436 to Kifer et al discloses a removable console assembly (see FIGS. 1 and 2).
EP2556993 to Viaene discloses a removable litter bin (see FIGS. 10 and 11).
FR2906773 to Chheang discloses a removable center console (see FIG. 3) .
GB2586027 to Wills discloses a console with a movable ottoman (see FIGS. 6 and 7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA CHUN LEUNG whose telephone number is 571-272-3504. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.C.L./Examiner, Art Unit 3642                          
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642